In an action brought to recover damages alleged to have resulted from a claimed conspiracy of the defendants, order granting motion of defendant Edith Baker to dismiss as to her the amended complaint upon the ground that it failed to state facts sufficient to constitute cause of action, with leave to the plaintiff to serve a second amended complaint on terms, and order directing entry of judgment, entered upon plaintiff’s failure to comply with those terms, and judgment entered thereon, dismissing the complaint as to defendant Edith Baker, with costs of the action, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present ■—■ Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.